 ARIZONA PUBLIC SERVICE COMPANYArizona Public Service Company and InternationalBrotherhood of Electrical Workers, Local UnionNo. 387, AFL-CIO. Case 28-CA-5193January 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 20, 1979, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Union and theGeneral Counsel filed briefs in opposition to Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Arizona Public ServiceCompany, Phoenix, Arizona, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.' Member Penello agrees that Respondent violated Sec. 8(aXS5) by failingand refusing to bargain over a clause to replace the subcontracting restrictionscontained in the parties' collective-bargaining agreement after those restric-tions had been declared in conflict with Sec. (e) and therefore invalid.However, Member Penello does not adopt all of the rationale of theAdministrative Law Judge relating to whether the alleged "zipper clause" ofthe contract relieved Respondent of its statutory duty to bargain. MemberPenello sees no need to reach that issue since he finds that Respondent's dutyto bargain arose from the contract itself. Thus, art. XII expressly providedthat, "[iln the event that any provision of this Agreement is found to beinvalid as a matter of law, either party may request the other in writing toreopen said conflicting provision for further negotiation." Interpreting thecontract as a whole, Member Penello finds that the explicit wording of thisreopener clause takes precedence over the more general wording of the allegedzipper and management-rights clauses relied on by Respondent, and obligatedRespondent to negotiate with the Union concerning a replacement subcon-tracting provision.I In setting forth his proposed remedy, the Administrative Law Judgeadvised the Union of alternative means by which it could enforce its rights.We find that it was unnecessary to offer such advice, and therefore place noreliance on that portion of the Decision.However, we do not agree with Respondent's contention that the Adminis-trative Law Judge demonstrated bias and prejudice in this discussion. We aresatisfied that he gave thorough and objective consideration to all of the247 NLRB No. 54arguments presented by the parties, and a careful examination of the record asa whole reveals no basis for Respondent's allegation.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge: Thiscase was heard pursuant to due notice on May 16, 1979,' inPhoenix, Arizona. It arises under Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, 29 U.S.C. §151, et seq. (Act). There is the following pertinent procedur-al history: A charge was filed by International Brotherhoodof Electrical Workers, Local Union No. 387, AFL-CIO(herein called the Union), against Arizona Public ServiceCompany (herein called the Company) on January 16.Following an investigation of the Union's charge, the ActingRegional Director for Region 28 of the National LaborRelations Board (herein called the Board) issued a complaintand notice of hearing on March 30. Due service of the timelycharge and complaint are established in the formal papersand are admitted by the Company.The IssuesThe issues may not be expressed briefly except at the riskof over-simplification. The central question presented iswhether the Company was under an obligation, during theterm of a pending collective-bargaining agreement, tobargain with the Union about subcontracting where anexisting clause in the parties' contract pertaining to subcon-tracting had been voided as being in violation of Section 8(e)of the Act. Resolution of that question requires consider-ation of the meaning and impact of certain other clauses inthe parties' contract pertaining to the right of "furthernegotiations" in the event that any clause be found unlawful,as well as the meaning and impact of "management-rights"and alleged "zipper" clauses.Timely briefs were filed by the Company and the GeneralCounsel. Upon the entire record,2including my consider-ation of the parties' briefs, and upon my observation of thewitnesses' demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I find thatthe Company is an Arizona corporation engaged in businessas a public utility furnishing electrical power and natural gasservices to customers within the State of Arizona. In therepresentative year preceding the issuance of the complaint,the Company derived gross revenues from said operations inexcess of $250,000 and, during the same period, caused to betransported goods valued in excess of $50,000 to its variousoperations in Arizona directly from suppliers outside Arizo-na.All dates hereinafter are in 1979 unless otherwise indicated.The General Counsel's unopposed motion to correct record is herebygranted with brief supplemental corrections which I have noted sun sponte.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatthe Union is now, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. Summary and Preliminary FindingsThe material facts are not significantly disputed by theparties as is reflected in the Company's answer to thecomplaint as well as in a written stipulation of the partiesreceived at the hearing as Joint Exhibit 6. Other JointExhibits consisting chiefly of correspondence between theparties bearing on the instant matter were received intoevidence. Testimony was heard only concerning whathappened at a meeting between the parties on February 12 atthe Company's offices involving Charles Nelson, the Com-pany's industrial relations manager, Frederick Steiner, theCompany's attorney, Clyde Bowden, the Union's businessmanager, and Doyle Sweat, the Union's attorney. All butSteiner testified concerning the events of that brief meetingand their testimony is only marginally in conflict and, as tomaterial points, it is harmonious.The record discloses the following undisputed facts: TheCompany and the Union have had a continous collective-bargaining relationship since at least 1947 covering ahistorically recognized collective-bargaining unit consistingof employees performing any of scores of jobs set forth in thewage appendix schedule of the parties' successive bargainingagreements. A cursory review of that schedule in the currentagreement between the parties effective between April 1,1978, and April 1, 1980, reveals that the unit consistsgenerally of inside and outside production, maintenance,service, and construction employees, as well as automotivemechanics, helpers, truckdrivers, tree trimmers, dispatchers,warehousemen and employees in a variety of other job tasksand descriptions.From the inception of the parties' bargaining relationship,successive collective-bargaining agreements, including thecurrent contract, have included the following clause (cap-tioned art. VI in the current contract):Union Activities--Contract WorkSection 4. In case the Company shall contract anywork which would be covered by this Agreement, suchas the construction of electric lines, installations ofswitchgear, substation equipment, powerhouse equip-ment, gas lines, etc., the Company shall, before award-ing such a contract, advise the contractor that suchwork is to be done under the terms and conditions ofthis Agreement and/or such other agreement as may beentered into between the contractor and bona fide localunions or international organizations affiliated with theAmerican Federation of Labor-Congress of IndustrialOrganization. The Company shall give the Union thename of the contractor or contractors receiving suchcontracts.Since about 1949, the parties' successive collective-bar-gaining agreements have also included the same languagecontained in the current contract's article XII which readsas follows:Conflicting LawSection 1. It is the intention of the parties that noprovisions of this Agreement shall be in conflict withany law of the United States of America or the States ofArizona or New Mexico or any lawful PresidentialExecutive Order; but, if any article, section, clause, orprovision of this Agreement shall be in conflict with, orcontrary to, any such law or Presidential ExecutiveOrder, or be for any other reason invalid, such conflictor invalidity shall not affect any other article, section,clause or provision of this Agreement, which can begiven effect without such conflicting or invalid provi-sion. In the event that any provision of this Agreementis found to be invalid as a matter of law, either partymay request the other in writing to reopen saidconflicting provision for further negotiation.The current contract between the parties also contains inarticle VIII a management-rights clause which reads asfollows:ManagementSection .The management of the Company and thedirection of its working force, including the right tohire, suspend, or discharge for cause, together with theright to relieve an employee from duty because of lackof work or other legitimate reason, is vested exclusivelyin the Company, except as the same may be expresslyaffected by any of the provisions of this Agreement.Finally, the current contract contains in article XI,dealing with "Duration," a sentence at the end of that clausewhich reads:It is distinctly understood and agreed that all proviousagreements and understandings, if any, and all negotia-tions, whether oral or written, by and between theCompany and the Union, are superseded by thisAgreement.In November 1978 the Union filed an unfair labor practicecharge against the Company in Case 28-CA-5104, alleging,in substance, that the Company had violated Section 8(a)(I)and (5) of the Act by failing to furnish information to permitthe Union to police compliance with the above-quotedarticle VI subcontracting restrictions. Following an investi-gation thereof, the Acting Regional Director for Region 28dismissed the Union's charge in December 1978 concludingin material part that the above-quoted article VI, section 4,"is a union-signatory clause of a nature prohibited bySection 8(e)." The Union did not exercise its right to appealto the General Counsel from the Acting Regional Director'sdismissal of its charge and the parties have acknowledged oracquiesced in the conclusion that the above-quoted articleVI clause pertaining to subcontracting is in violation ofSection 8(e) of the Act. Accordingly, the correctness of the322 ARIZONA PUBLIC SERVICE COMPANYActing Regional Director's conclusion is not in issue in thismatter.On January 2, Bowden, for the Union, wrote to Nelson,for the Company, stating in pertinent part:As you are aware, the National Labor Relations Board,in Case 28-CA-5104, ruled that article VI, section 4, ofour collective-bargaining agreement was in violation ofSection 8(e) of the National Labor Relations Act.Pursuant to article XII of our collective-bargainingagreement, the Union requests to reopen said conflict-ing provisions for further negotiations.Following his receipt of that letter, Nelson wrote back toBowden on January 12, stating in pertinent part:While the Company is willing to meet and discusswith the Union the consequences of this decision [i.e.,the Acting Regional Director's dismissal of the charge]it would appear that there is little in the way of"negotiations" which would be appropriate at this time.Article XII provides that no other "article, section,clause, or provision" of the Agreement shall be affectedby such a finding of invalidity. Therefore, excludingthat portion of the contract found by the NLRB to be inviolation of Section 8(e) of the Act, article VI, section 4,now provides that the Company, when contractingwork covered by the Agreement, shall give the Unionthe name of the contractor or contractors receivingsuch contracts. The Company will continue to providethe Union with the name of any such contractor(s).While negotiations regarding the possible modifica-tion of the "disclosure" requirement may be appropri-ate at this time, in light of the holding of the NLRB,any modification of the remaining valid portions of thecontract would be premature prior to the expirationdate of the Agreement.B. The February 12 MeetingAfter the foregoing exchange of correspondence, theparties met on February 12. The meeting was brief by allaccounts, lasting only about 15 minutes. Extrapolating fromthe testimony of the three participants who testified (Nelsonfor the Company and Bowden and Attorney Sweat for theUnion), but relying principally on Sweat's recall,' thefollowing events occurred: Bowden started by saying that hewanted to protect his bargaining unit work and wanted somekind of "area standards" or "union standards" clause toreplace the clause found illegal by the Acting RegionalDirector. Attorney Steiner replied that he had no problemwith bargaining about the "effects, procedural effects, orimpact" of what was "left over" (i.e., "left over" from thatpart of article VI, sec. 4, which the Acting RegionalDirector's ruling had invalidated). Steiner specifically men-tioned in this regard that he believed that the last sentence ofthat section' had not been invalidated by the ActingRegional Director.' None of the three attempted to give a comprehensive "start-to-finish"rendition of the meeting. Sweat impressed me as having the clearestrecollection. Nelson's recollection was more impressionistic, perhaps becauseAttorney Steiner was doing the talking for the Company at the meeting.Steiner went on to say, however, that he would notrenegotiate a clause to replace the one which had beeninvalidated. He argued that the contract barred suchrenegotiations because to do so would "erode" manage-ment's rights set forth elsewhere in the contract. Sweatsought clarification from Steiner as to what he had in mindin his offer to bargain about "procedural impact andeffects," but Steiner's reply was nonspecific.Steiner also sought to persuade the Union to defer theissue until the contract expired, adding that the issue ofsubcontracting could then be fully explored, and alsopointing out that pursuing the question now would beexpensive and time-consuming for the Union. Sweat againpressed Steiner by stating his impression that Steiner wasrefusing to bargain "on a union standards clause." Steinerreplied: "We'll bargain only with you with respect toprocedural impact and effects." Before the meeting, at theUnion's request, Sweat had drafted a proposed "areastandards" clause to replace the existing subcontractingrestrictions declared invalid by the Acting Regional Direc-tor. Confronted with Steiner's statement on February 12affirming Nelson's earlier letter of position to the Union, theUnion concluded that the Company would not consider anyproposal from the Union which had the effect of restrictingthe Company's right to subcontract unit work. Accordingly,the specific clause which Sweat had drafted was nevertendered to the Company.C. Further BackgroundIt was stipulated by the parties (Jt. Exh. 6) that article XIIof the contract (the "savings" and "reopener" clause) hadnever before been invoked nor interpreted by the parties, norhad the parties ever discussed "[w]hat effect, if any, otherprovisions of the collective-bargaining agreement wouldhave upon the language of article XII." It was furtherstipulated that the Company "on an annual basis regularlysubcontracts out work covered by the agreement, whichsubcontracted work annually exceeds 500,000 in value."This latter stipulation is interpreted to mean that workperformed or capable of being performed by members of thebargaining unit covered by the parties' contract has been,and continues to be, subcontracted by the Company.IV. ANALYSIS AND CONCLUSIONSSubcontracting of bargaining unit work is a mandatorysubject about which an employer must bargain with thelabor organization representing the bargaining unit as theSupreme Court held in Fibreboard.' Consistent with thismandate, the parties, through successive labor agreements,had bargained specific terms, placing the limits and condi-tions reflected in article VI, section 4, on the right of theCompany to subcontract unit work. Their contractualagreement in this area was declared unlawful under Section8(e) of the Act. Faced with this development, the Companytook the position that it was not obliged to meet and' Referring to the last sentence of art. VI, sec. 4, which reads: "TheCompany shall give the Union the name of the contractor or contractorsreceiving such contracts."'Fibreboard Paper Products Corp. v. N. L R.B. 379 U.S. 203 (1964).323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiate with the Union for the purpose of attempting toreach agreement on a lawful "replacement" clause. Morespecifically, the Company's position, as reflected in Nelson'sletter to the Union of January 12 and in Steiner's remarks atthe February 12 meeting, was that the Company would notnegotiate about any proposal which would erode theCompany's claimed right under the management-rightsclause (art. VIII) to subcontract as it saw fit.While not disputing the abstract proposition that subcon-tracting is a mandatory bargaining subject, the Companyargues, in essence, that the Union waived the right tobargain limitations on or conditions to the Company's rightto subcontract. This supposed waiver by the Union is to beinferred, so the Company argues, from the "saving" lan-guage of article XII, providing for continuation in effect ofany contractual provisions not affected by the voiding asunlawful of any other contractual provision. Continuing itsreasoning, the Company asserts that the management-rightsclause (art. VIII) therefore remains in effect, notwithstand-ing the voiding of the article VI subcontracting clause. Thatmanagement-rights clause states in pertinent part that "[t]hemanagement of the Company ...is vested exclusively inthe Company, except as the same may be expressly affectedby any of the provisions of this Agreement." Placingemphasis on that latter phrase, the Company asserts that theonly pertinent restrictions on its inherent right to "manage,"including by subcontracting, were contained in the now voidarticle VI language. Accordingly, the Company concludesthat the still-effective management-rights clause is no longer"expressly affected" by any valid subcontracting restrictions.Based on the foregoing interpretation, the Company main-tains that it need not, during the term of the current laboragreement, negotiate about proposals which would under-mine the (now unrestricted) management right to engage insubcontracting. Since the Union's proposed "area stan-dards" clause necessarily would "limit" or "affect" theCompany's right to subcontract," the Company need notagree to discuss that proposal or "[a]ny proposed unionstandards provision [which] would .. limit the Company'sright to contract work and so 'affect' its management rightsunder Article VIII."'As is evident from a restatement of the Company'sposition, a highly technical and attenuated process ofreasoning must be embraced in order to infer that the Unionwaived its statutory right to bargain over subcontractingpractices after the existing subcontracting clause was de-clared unlawful. I conclude that the Company's position iswithout merit as involving both a strained and distortedinterpretation of the contract language itself and an overlyI Whether the Company's supposition is correct that the Union's proposalnecessarily would limit or affect its subcontracting prerogatives is notmaterial. The Union's proposal was not received in evidence and theCompany never saw it. As is concluded hereafter, it was the Company'santicipatory refusal to entertain any proposal having such an effect, based onits meritless "waiver" defense, which violated its duty to bargain in good faithover an acknowledged mandatory bargaining subject.' Extracting from the Company's summary of its position contained at Co.br., p. 14.' Gary-Hobart Water Corporation. 210 NLRB 742, 744 (1974). and casescited at fn. 9, enfd. 210 F.2d 284 (7th Cir. 1975).' This is not to imply that contractual "reopener" language is essential topreservation of the right to bargain in midcontract about the subject matter ofa clause which has been declared invalid. The question, unnecessary to decideherein, of the significance of contractual silence on the subject of reopening inbroad view of what constitutes a labor organization's waiverof statutory rights.Taking the latter issue first, the Board, with courtapproval, has repeatedly held that waiver by a union of theright to bargain over a mandatory subject is not to be"readily inferred" and will not be inferred absent a "clearand unmistakable" showing.8Considering next the contrac-tual language relied on by the Company in making its"waiver" argument, it is plain that there is no languagewhich clearly and unmistakably commits the Union toforfeiture of the right to bargain with the Company oversubcontracting in the event that the preexisting clausepertaining thereto were declared unlawful. Certainly nothingin article XII, the only provision which even discusses theeventuality of a clause's being declared invalid, clearly andunmistakably reflects the Union's intention to forfeit bar-gaining on any subject covered by a provision whichbecomes invalidated. To the contrary, article XII expresslyreserves to "either party" the right to request the other "toreopen said conflicting provision for further negotiation."Thus, if anything, an intention is manifested by thatlanguage to preserve, rather than to forfeit, the right tobargain about the subject covered by any clause whichshould become invalidated. It is only by implication, and astrained one at that, that the other "savings" language inarticle XII might be construed so as to result in forfeiture ofthe right to reopen a subject matter covered by a clausewhich has been invalidated. Such an implication, especiallyone which is directly contrary to "reopener" languageappearing in the same clause, does not, under any standardof contract construction, amount to a waiver let alone a"clear and unmistakable" one.9Nor do the management-rights provisions of article VIIIand what the Company refers to as "zipper" language inarticle XI contain language which would satisfy the "clearand unmistakable" waiver test. Neither such clause refers tothe subject of subcontracting. And the Board, with courtapproval, has regularly refused to find a clear and unmistak-able waiver of the right to bargain over a mandatory subjectfrom the inclusion in a labor agreement of management-rights and "zipper"'" language even more sweeping than thatrelied on by the Company herein."Accordingly, I find the Company's defense based on asupposed contractual waiver by the Union of the right tobargain over subcontracting practices to be unsupported.The Acting Regional Director's action in declaring thearticle VI, section 4, subcontracting restrictions to beunlawful therefore did not have the effect of precludingnegotiations for a lawful "replacement" provision. To thethe event of a severable clause's being declared invalid should be resolved byresort to the "clear and unmistakable" test. Arguably, absent bargaininghistory or some other evidence indicating a contrary intention, mere "silence"on the subject of reopening would not constitute a clear and unmistakablewaiver of the right to reopen a subsequently invalidated provision dealing witha mandatory bargaining subject.'° As the General Counsel correctly points out on brief, the purported"zipper" language of an. XI appears to be more in the nature of a contractualban against "parol evidence" than a contractual ban against raising anysubject during the contract's term which is already addressed in the contract,or which, by failure to so address it, is deemed waived." See, e.g., The Bunker Hill Company, 208 NLRB 27, 32-33 (1973), andcases cited at ns. 17 and 18; cf. Southern Materials Ca. Inc., 181 NLRB 958(1970), enforcement denied 447 F.2d 15 (4th Cir. 1971).324 ARIZONA PUBLIC SERVICE COMPANYcontrary, by reference to the "reopener" language of articleXII alone, the parties committed themselves to furtherbargaining about whether, and under what circumstances,subcontracting of bargaining unit work might take place.This same obligation exists as a matter of law where, as here,there has been no waiver by the Union of the statutory rightto bargain over the mandatory subject of subcontracting inthe event that its existing agreement in this area wereinvalidated.It follows, therefore, that the Company's refusal, asexpressed in Nelson's January 12 letter and in Steiner'sFebruary 12 statements, to discuss any "replacement"provision which would undermine the Company's supposedcontractual right to engage in unrestricted subcontractingviolated Section 8(a)(5) and (1) of the Act. It does not matterthat the Company expressed a limited willingness to bargainover the "procedural impact and effects" of the ActingRegional Director's decision, since that narrow offer, what-ever it may have contemplated,'" clearly did not includebargaining over any proposal which might seek to placelimits or conditions on the subcontracting of unit work.The Board's decision in Westinghouse Electric Corp.(Mansfield Plant), 150 NLRB 1574 (1965), is instructive inthis latter regard. There, the Board, interpreting Fibreboard,supra, refused to find that the employer violated Section8(aX5) by failing to notify and bargain with the Union overthe letting of individual subcontracts of work performable bythe unit in question absent some showing of detriment to thebargaining unit, and under circumstances where the subcon-tracting decision was economically motivated, was nodifferent in scope or character from the employer's historicalpractice, and the union had repeatedly sought, withoutsuccess, to obtain provisions in the parties' successive laboragreements to limit established subcontracting policies. (Id.at 1576-77). The Board's focus in that case, as I read it, wason whether or not Respondent engaged in impermissibleunilateral action when it persisted in its historical subcon-tracting practice having no definable detrimental impact onthe bargaining unit. Thus, the Board stated in languagewhich is pertinent to the distinction here drawn:We do not mean to suggest that .. an employer isany less under an obligation to bargain with the union onrequest at an appropriate time with respect to suchrestrictions or other changes in current subcontractingpractices as the union may wish to negotiate. But it is tobe noted that no claim is made in this case that theRespondent has ever refused to honor a request for suchbargaining; the sole issue before us is whether theRespondent transgressed its statutory obligation by notconsulting with the Union about each of its thousands of: At all points up to and including the hearing herein, it seemed reasonablyclear that the Company, by offering to bargain over the "procedural impactand effects," was referring in some less-than-clear-cut way to the manner inwhich the "surviving" language of art. VI, sec. 4, might be implemented undercircumstances where the substantive restrictions on subcontracting had beeninvalidated by the Acting Regional Director's decision. On brief, however, theCompany is now heard to say that the above phrase means that the Company"is obligated to discuss any dispute over the impact and effects of itscontracting policies where unit detriment is likely to occur" (br., p. 12,emphasis supplied); and that the Company "is prepared to discuss the impactand effects of any subcontracting decision" (br.. p. 14). This "clarified"position seems to be one adopted ex post facto at the leisure of counsel. It wasnever so expressed to the Union, as is found above. Neither does thisannual subcontracting decisions which involved unitwork [Ibid.. emphasis supplied.]By contrast, here the Company's continuation of itshistorical subcontracting practice following the ActingRegional Director's voiding of the existing contractualrestrictions is not under challenge as it was in Westinghouse,supra. Rather, it is the Company's refusal to entertain anyunion proposals calculated to restrict subcontracting of unitwork, proposed at an "appropriate time" (i.e., when, asconcluded above, the right to "reopen" the subject had beentriggered by the action of the Acting Regional Director),which is attacked by the complaint. And, as the firstunderscored portion of the quoted opinion in Westinghousemakes clear, such an appropriately timed request must beentertained by an employer without regard to whether or nothis subcontracting practices are economically motivated andare consistent in scope and degree with historical practice."It is because subcontracting of unit work is a matteraffecting unit employees' terms and conditions of employ-ment (Fibreboard, supra), and because the Union made atimely request to negotiate thereon, that the Company wasobliged to meet and negotiate on the Union's proposals.One final argument of the Company is considered next. Atthe hearing I sustained the General Counsel's objection tothe following question put by company counsel to UnionRepresentative Bowden:Q. (By attorney Steiner) Is it now the union's positionthat it wants only to negotiate concerning an areastandards provision?Attorney Steiner then argued in response to the GeneralCounsel's objection that, "if it is the Union's position that itwill bargain only on one subject which is not open forbargaining, then it is not the Company which is refusing tobargain, but it is the Union which is refusing to bargain." Iruled that such a fact, if true, "would only have relevance tosome potential future charge ...against the Union" andthat this was not "the forum to be perfecting positions for[the] future."On brief, the Company argues that this ruling was"prejudicial" to the Company's right to establish "a defenseto an 8(a)(5) charge."" Ignoring that this involves a seemingshifting of positions, I nevertheless adhere to my ruling forthe additional reasons stated below. The cases cited bycompany counsel involve situations where a union, by apattern of demonstrated inflexibility and rigid adherence tocontracts as originally proposed, "precluded the existence of"clarified" position alter the conclusions set forth above. Whatever theCompany intends by the phrase in question, it adheres to the view that it neednot, during the life of the current contract, fulfill its statutory obligation tobargain over whether, and under what circumstances, subcontracting of unitwork may occur. It is this latter position which constitutes a refusal to bargainin good faith over a mandatory subject, thereby violating Sec. 8(a)(5) and ()of the Act." Those circumstances are, however, relevant to a consideration of thescope of remedial action which the Company must take. See "The Remedy,"inra.'' Co. br..p. 5, citing Roadhome Construction Corp., 170 NLRB 668 (1968);Continental Nut Co.. 195 NLRB 841 (1972).325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa situation in which [the employer's] good faith could betested."" Here. exactly the opposite is the case. It was theCompany, whose adamant rejection through Nelson's letterof January 12 and Steiner's comment on February 12 of anypossibility of bargaining over a proposal to "replace" theinvalidated subcontracting article, which "precluded theexistence of a situation" in which the Union's good faithcould be tested. The Company never sought to bargain overa replacement proposal. It preemptively declared the subjectto be "out of bounds" before the Union ever had anopportunity to advance a specific proposal. Under thosecircumstances, it can scarcely be "prejudicial'"" to theCompany's defense to preclude inquiry into the subjectiveintentions of the Union's negotiators about a proposal whichthey never tendered to the Company.v. THE REMEDYThe General Counsel limits his remedial request to anorder requiring the Company to bargain with the Union overthe "substance" as opposed to merely the "impact andeffects" of the Company's subcontracting practices. I takethis to mean that the Company should be ordered to bargainin good faith about whether, and under what circumstances,the Company might engage in subcontracting of bargainingunit work. In essential agreement with the General Counsel,I conclude that the gravamen of the instant complaint is thatthe Company has wrongfully placed limits on the scope ofbargaining over the subcontracting issue. Accordingly, myrecommended Order is designed to require that the Compa-ny cease and desist from insisting that bargaining take placeonly on the subject of what it calls the "impact and effects"of the Acting Regional Director's voiding of the existingarticle VI, section 4, subcontracting clause." Affirmatively,my recommended Order is designed to require the Compa-ny, immediately upon the Union's request, to engage in goodfaith bargaining over any proposed lawful restrictions onpractices involving the subcontracting of bargaining unitwork.Where, as here, there is no allegation nor evidence that theCompany has unilaterally altered its subcontracting prac-" Continental Nut Co.. supra at 858. See also Times Publishing Co. e a. 72NLRB 676. 683 (1947), from which the above-quoted language is para-phrased.'" To raise the claim of "prejudice" in this context is to suggest that, had thepending question been permitted, the Company would have secured an answerpermitting it to invoke the cited "union intransigence" defense to an 8(a)(5)charge. It continues to elude me how counsel can conscientiously argue that itcould expect an answer to the objected to question which would perfect such adefense under circumstances where the Company had refused to entertain any"replacement" subcontracting proposal from the Union and therefore neverhad any basis for supposing that the Union would be intransigent. Putdifferently, the cited cases do not authorize inquiry such as that attempted bycompany counsel into what the Union's bargaining posture would have beenhad the Company not refused to bargain over a mandatory subject.' Or, treating the "clarified" position of the Company discussed supra at fn.12 as reflecting the Company's current degree of willingness to bargain, that itcease and desist from imposing even those conditions on its willingness tonegotiate over subcontracting." Apart from the manifest detriment occasioned by the Company'sunlawful conduct affecting the unit employees' rights to bargain through theirchosen representative about subcontracting of unit work. there is nosuggestion that identifiable financial detriment has occurred to members ofthe bargaining unit. Thus. there is no evidence that the Company has enlargedthe amount of unit work let out to subcontractors, nor that layoffs ortices from those extant at the time the Acting RegionalDirector declared article VI, section 4, to be unlawful,'" andespecially in the absence of any request therefore by theGeneral Counsel, it is unwarranted to provide further reliefin the form of, for example, an order requiring reinstatementof the status quo atte for the violation of Section 8(a)(5)found herein or an order requiring that unit employees be"made whole."The Company has clearly "bought time" by its unlawfulrefusal to bargain, but it is not at all evident how thatadvantage could be negated by a remedial order from theBoard. The Union, on the other hand, is not withoutpractical recourse under the circumstances. It may exerciseits statutory right to seek information relevant to itsformulation of bargaining demands about subcontractingpractices affecting the bargaining unit; ' and, should suchinformation disclose that the Company has unilaterallyenlarged or otherwise detrimentally changed subcontractingpractices from those extant as of the Acting RegionalDirector's ruling on the existing subcontracting clause,appropriate charges may be filed and additional relief soughtfrom the Board. Moreovr. there is authority for theproposition that the no-strike clause in the parties' contractis inapplicable, at least to the extent that the Companypersists in its refusal to bargain in good faith over itssubcontracting practices."CONCI.USIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act and is, and has been at all timesmaterial herein, the exclusive collective-bargaining represen-tative of the Company's employees in an appropriatecollective-bargaining unit consisting of the employees per-forming the jobs set forth in the wage appendix schedule tothe current collective-bargaining agreement in effect betweenthe Company and the Union.3. By failing and refusing, on and after January 12. 1979.to bargain collectively in good faith over terms to replace thecurtailments of unit work opportunities have occurred as a consequence of theCompany's conduct found unlawful herein."See. e.g., Doubarn Sheet Metal. Inc.. 243 NLRB 821 (1979), andauthorities cited therein.:" NL.R.B. v. Lion Oil Co. 352 U.S 282. 290-291 (1957), in which theCourt ruled that, where. as arguably here, the parties' contract provided fornegotiation and modification of a contractual provision during midcontract.the right to strike in support of union demands relating to such "reopened"matter is not affected by a general no-strike provision in the contract. hutexercise of such right is still subject to the 60-day notice requirements of Sec8(d) of the Act. This is, of course. not to be construed as a determination ofthe parties' rights in this area, especially in the light of the peculiar "no-strike" language in the current contract which, at art. I. sec. 2. commits theUnion not to strike during the agreement's term" and during any period oftime while negotiations are in progress between the parties hereto for theextension or renewal of this Agreement." Rather. these observations are madein support of the conclusion that the specific unfair labor practices of theCompany do not require a broader remedy than that recommended herein.See. e.g., Cities Servce Oil Comnpany. 158 NLRB 1204. 1207 (1966). in whichthe Board stated:In devising all our affirmative orders, however. we bear in mind that theremedy should be appropriate to the particular situation requiringredress, and should be tempered by practical considerations.326 ARIZONA PUBLIC SERVICE COMPANYsubcontracting restrictions contained in article VI., section 4,of the current collective-bargaining agreement between theCompany and the Union, the Company has violated Section8(a)(5) and () of the Act.4. The aforesaid violation of the Act, occurring inconnection with the Company's operations, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead, andhave led, to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"The Respondent, Arizona Public Service Company, Phoe-nix, Arizona, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to bargain collectively in goodfaith with the Union over the subject of subcontracting ofwork performed or capable of being performed by membersof the bargaining unit covered by the current bargainingagreement between the Company and the Union.(b) In any like or related manner refusing to bargaincollectively in good faith with the Union over mandatorybargaining subjects, or interfering with, restraining, andcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action deemed necessaryto effectuate the policies of the Act:(a) Upon the Union's request, immediately meet andbargain collectively in good faith with the Union regardingsubcontracting of work performed or capable of beingperformed by members of the bargaining unit covered by thecurrent collective-bargaining agreement between the Com-pany and the Union.(b) Post at all facilities of the Company where employeesin said bargaining unit work copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 28, after beingduly signed by the Company's authorized representative,shall be posted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 28, in writing,within 20 days from the date of this Order, what steps theCompany has taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL_ LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent evidence and arguments, it has been found that weviolated the National Labor Relations Act, as amended, byrefusing to bargain in good faith with International Brother-hood of Electrical Workers, Local Union No. 387, AFL-CIO, about lawful terms to replace restrictions on subcon-tracting which were contained in the current contract withthat Union, but which were declared to be unlawful. Toremedy that violation, we hereby notify our employees asfollows:The National Labor Relations Act gives employees thefollowing rights:To organize themselvesTo form, join, or support unionsTo bargain with their employer as a group througha representative which they chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from the above activities except to theextent that such right is limited by a lawful agree-ment to require employees to become or remainunion members after a certain grace period.In recognition of these rights, we further notify ouremployees that:WE WILL NOT refuse to bargain with the above-named Union over lawful terms to replace the restric-tions on subcontracting of bargaining unit work whichwere contained in the current contract with that Union.WE WI.L. NOT in any like or related manner refuse tobargain in good faith with that Union, or interfere with,restrain, or coerce employees in the exercise of therights guaranteed in the National Labor Relations Act.WE WILL, upon the Union's request, immediatelymeet and bargain with the Union over lawful terms toreplace restrictions on subcontracting of bargaining unitwork which were contained in our current contractwith the Union, and, if agreement is reached with theUnion on such terms, WE WILL, upon the Union'srequest, reduce the same to writing and sign them.ARIZONA PUBLIC SERVICE COMPANY327